 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   FELIPE DE JESUS SALMERON,        ) Case No. CV 17-3927-JPR
                                      )
12                       Plaintiff,   )
                                      ) MEMORANDUM DISPOSITION AND ORDER
13                v.                  ) AFFIRMING COMMISSIONER
                                      )
14   NANCY A. BERRYHILL, Acting       )
     Commissioner of Social           )
15   Security,                        )
                                      )
16                       Defendant.   )
                                      )
17   I.    PROCEEDINGS
18         Plaintiff seeks review of the Commissioner’s final decision
19   denying his application for supplemental security income benefits
20   (“SSI”).    The parties consented to the jurisdiction of the
21   undersigned under 28 U.S.C. § 636(c).       The matter is before the
22   Court on the parties’ Joint Stipulation, filed March 2, 2018,
23   which the Court has taken under submission without oral argument.
24   For the reasons stated below, the Commissioner’s decision is
25   affirmed.
26   II.   BACKGROUND
27         Plaintiff was born in 1966.       (Administrative Record (“AR”)
28   126, 421.)   He has a GED and received some postsecondary

                                         1
 1   education outside the United States (AR 69, 461); he last worked
 2   as a “housekeeper” at a hospital and as a “laborer” for a film-
 3   materials business (AR 462, 468).
 4        On October 21, 1997, Plaintiff was found disabled as of July
 5   27 of that year from injuries from an assault.     (AR 119, 461.)
 6   Plaintiff’s medical condition improved, and on July 26, 2007, an
 7   Administrative Law Judge found him no longer disabled as of June
 8   1, 2005.   (AR 119-26.)1
 9        On March 22, 2012,2 Plaintiff applied for SSI, alleging that
10   he had been disabled since July 1997 because of “[d]epression,
11   anxiety, diabetes, seizures, [h]igh [c]holesterol, [and]
12   arthritis.”3   (AR 422.)    After his application was denied
13   initially (AR 141) and on reconsideration (AR 157), he requested
14   a hearing before an ALJ (AR 212-14).     A hearing was held on July
15   25, 2013, at which Plaintiff, who was represented by counsel and
16   assisted by an interpreter, testified, as did a vocational
17   expert.    (AR 81-113.)    In a written decision issued September 11,
18   2013, the ALJ found Plaintiff not disabled.     (AR 172-82.)
19   Plaintiff sought Appeals Council review (AR 265-66), and on
20
21        1
              On March 28, 2008, the Appeals Council vacated and
22   remanded that decision for reasons not disclosed in the record.
     (AR 189.) But Plaintiff failed to appear at two scheduled remand
23   hearings, and the ALJ issued an abandonment dismissal on March
     18, 2009, leaving in place the 2006 denial on reconsideration.
24   (AR 164-65, 189.)
25        2
              Plaintiff’s application is date-stamped March 22, 2012
     (AR 421), but the SSA later assigned an application date of March
26   31, 2012 (see, e.g., AR 16, 132, 172), for reasons that are not
     readily apparent.
27
          3
28            Plaintiff subsequently amended his alleged onset date to
     his application date, March 2012. (See AR 36-37.)

                                         2
 1   January 7, 2015, the Appeals Council remanded the matter for
 2   further action and a new decision because the ALJ had incorrectly
 3   applied Chavez v. Bowen, 844 F.2d 691, 694 (9th Cir. 1988)
 4   (previous ALJ or Appeals Council disability determinations given
 5   preclusive effect absent showing of changed circumstances), and
 6   had not evaluated the opinion of one of the consulting examiners.
 7   (See AR 188-90; see also AR 172-82 (ALJ decision).)
 8        A different ALJ presided over the remand proceedings, which
 9   comprised a September 2, 2015 initial hearing (AR 46-80) and a
10   September 7, 2016 supplemental hearing (AR 34-45).    Plaintiff,
11   who was represented by counsel and assisted by an interpreter,
12   testified at the first hearing.   (AR 68-77.)   Medical expert Dr.
13   Tracy Gordy, a psychiatrist (see AR 1182), also testified on the
14   first day (AR 52-68), as did a vocational expert (AR 77-80).      The
15   ALJ continued the hearing for Plaintiff to undergo a consulting
16   psychological exam, which he did on October 2, 2015.    (AR 16,
17   1311-19.)
18        Plaintiff, an interpreter, and his counsel were present at
19   the supplemental hearing nearly a year later, at which medical
20   expert Dr. William Cohen, a psychiatrist (AR 1353), and a
21   vocational expert testified (AR 34-45).   In a written decision
22   issued September 26, 2016, the ALJ found Plaintiff not disabled.
23   (AR 16-27.)   Plaintiff requested review from the Appeals Council
24   (AR 7-9), which denied it on March 22, 2017 (AR 1-6).   This
25   action followed.
26   III. STANDARD OF REVIEW
27        Under 42 U.S.C. § 405(g), a district court may review the
28   Commissioner’s decision to deny benefits.   The ALJ’s findings and

                                       3
 1   decision should be upheld if they are free of legal error and
 2   supported by substantial evidence based on the record as a whole.
 3   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Parra v.
 4   Astrue, 481 F.3d 742, 746 (9th Cir. 2007).    Substantial evidence
 5   means such evidence as a reasonable person might accept as
 6   adequate to support a conclusion.     Richardson, 402 U.S. at 401;
 7   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007).     It
 8   is more than a scintilla but less than a preponderance.
 9   Lingenfelter, 504 F.3d at 1035 (citing Robbins v. Soc. Sec.
10   Admin., 466 F.3d 880, 882 (9th Cir. 2006)).    To determine whether
11   substantial evidence supports a finding, the reviewing court
12   “must review the administrative record as a whole, weighing both
13   the evidence that supports and the evidence that detracts from
14   the Commissioner’s conclusion.”   Reddick v. Chater, 157 F.3d 715,
15   720 (9th Cir. 1998).   “If the evidence can reasonably support
16   either affirming or reversing,” the reviewing court “may not
17   substitute its judgment” for the Commissioner’s.      Id. at 720-21.
18   IV.   THE EVALUATION OF DISABILITY
19         People are “disabled” for purposes of receiving Social
20   Security benefits if they are unable to engage in any substantial
21   gainful activity owing to a physical or mental impairment that is
22   expected to result in death or has lasted, or is expected to
23   last, for a continuous period of at least 12 months.     42 U.S.C.
24   § 423(d)(1)(A); Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir.
25   1992).
26         A.   The Five-Step Evaluation Process
27         The ALJ follows a five-step sequential evaluation process to
28   assess whether a claimant is disabled.    20 C.F.R.

                                       4
 1   § 416.920(a)(4); Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir.
 2   1995) (as amended Apr. 9, 1996).       In the first step, the
 3   Commissioner must determine whether the claimant is currently
 4   engaged in substantial gainful activity; if so, the claimant is
 5   not disabled and the claim must be denied.      § 416.920(a)(4)(i).
 6        If the claimant is not engaged in substantial gainful
 7   activity, the second step requires the Commissioner to determine
 8   whether the claimant has a “severe” impairment or combination of
 9   impairments significantly limiting his ability to do basic work
10   activities; if not, the claimant is not disabled and his claim
11   must be denied.   § 416.920(a)(4)(ii).
12        If the claimant has a “severe” impairment or combination of
13   impairments, the third step requires the Commissioner to
14   determine whether the impairment or combination of impairments
15   meets or equals an impairment in the Listing of Impairments set
16   forth at 20 C.F.R. part 404, subpart P, appendix 1; if so,
17   disability is conclusively presumed.      § 416.920(a)(4)(iii).
18        If the claimant’s impairment or combination of impairments
19   does not meet or equal an impairment in the Listing, the fourth
20   step requires the Commissioner to determine whether the claimant
21   has sufficient residual functional capacity (“RFC”)4 to perform
22   his past work; if so, he is not disabled and the claim must be
23   denied.   § 416.920(a)(4)(iv).   The claimant has the burden of
24
25        4
              RFC is what a claimant can do despite existing
26   exertional and nonexertional limitations. § 416.945; see Cooper
     v. Sullivan, 880 F.2d 1152, 1155 n.5 (9th Cir. 1989). The
27   Commissioner assesses the claimant’s RFC between steps three and
     four. Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017)
28   (citing § 416.920(a)(4)).

                                        5
 1   proving he is unable to perform past relevant work.      Drouin, 966
 2   F.2d at 1257.    If the claimant meets that burden, a prima facie
 3   case of disability is established.      Id.
 4        If that happens or if the claimant has no past relevant
 5   work, the Commissioner then bears the burden of establishing that
 6   the claimant is not disabled because he can perform other
 7   substantial gainful work available in the national economy.
 8   § 416.920(a)(4)(v); Drouin, 966 F.2d at 1257.      That determination
 9   comprises the fifth and final step in the sequential analysis.
10   § 416.920(a)(4)(v); Lester, 81 F.3d at 828 n.5.
11        B.      The ALJ’s Application of the Five-Step Process
12        At step one, the ALJ found that Plaintiff had not engaged in
13   substantial gainful activity since March 31, 2012, the
14   application date.     (AR 19.)   At step two, she concluded that
15   Plaintiff had the severe impairments of “adjustment disorder with
16   depression,” “diabetes mellitus with neuropathy,” and “history of
17   seizures.”    (Id.)   She found that Plaintiff did not have a
18   “medically determinable cognitive disorder.”     (Id.)   At step
19   three, she determined that Plaintiff’s impairments did not meet
20   or equal a listing, expressly considering listings 9.00 (for
21   diabetes), 11.03 (for nonconvulsive epilepsy), and 12.04 (for
22   affective disorders).     (AR 19-20.)
23        At step four, the ALJ found that Plaintiff had the RFC to
24   perform light work except that he “should avoid hazards such as
25   ladders, heights and moving machinery” and was “limited to
26   occasional interaction with the public, supervisors and
27   coworkers.”    (AR 21.)   She further noted in his RFC that he was
28   “literate but not fluent in English.” (Id.)      Based on the VEs’

                                         6
 1   testimony, the ALJ concluded that Plaintiff could perform jobs
 2   existing in significant numbers in the national economy,
 3   including “Cleaner, Housekeeping” (DOT 323.687-014, 1991 WL
 4   672783 (Jan. 1, 2016)), “Marker” (DOT 209.587-034, 1991 WL 671802
 5   (Jan. 1, 2016)), and “Routing Clerk” (DOT 222.687-022, 1991 WL
 6   6712133 (Jan. 1, 2016)).   (AR 27.)     Thus, she found Plaintiff not
 7   disabled.   (Id.)
 8   V.   DISCUSSION5
 9        Plaintiff argues that the ALJ erred in assessing his
10   cognitive disorder as not severe (see J. Stip. at 4-12) and in
11   failing to properly consider his subjective symptom testimony
12   (id. at 17-19), the latter in part because of personal bias
13   against him (see id. at 19-26, 29-30).      For the reasons discussed
14   below, the ALJ did not err and remand is not warranted.
15        A.     The ALJ Properly Assessed Plaintiff’s Cognitive
16               Impairments as Not Severe
17        Plaintiff contends that the ALJ “failed to find a severe
18   cognitive disorder” because she improperly rejected the opinion
19   of consulting psychiatrist Amir Faghfoory that Plaintiff’s
20
21
          5
              In Lucia v. SEC, 138 S. Ct. 2044, 2055 (2018), the
22   Supreme Court recently held that ALJs of the Securities and
     Exchange Commission are “Officers of the United States” and thus
23   subject to the Appointments Clause. To the extent Lucia applies
     to Social Security ALJs, Plaintiff has forfeited the issue by
24
     failing to raise it during his administrative proceedings. (See,
25   e.g., AR 34-80; J. Stip. at 4-12, 17-26, 29-30); Meanel v. Apfel,
     172 F.3d 1111, 1115 (9th Cir. 1999) (as amended) (plaintiff
26   forfeits issues not raised before ALJ or Appeals Council); see
     also generally Davidson v. Comm’r of Soc. Sec., No. 2:16-cv-
27   00102, 2018 WL 4680327 (M.D. Tenn Sept. 28, 2018) (rejecting
     Lucia challenge because plaintiff did not raise it during
28   administrative proceedings).

                                       7
 1   ability to do any work-related task would likely be compromised
 2   by “head trauma” and “memory issues” and “failed to address” the
 3   October 21, 1997, June 1, 2005, and September 11, 2013 ALJ
 4   decisions that ostensibly assessed a severe cognitive disorder.
 5   (See J. Stip. at 4-12 (citing AR 25, 980).)    For the reasons
 6   discussed below, the ALJ did not err and Plaintiff’s argument is
 7   without merit.   Moreover, any error would have been harmless.
 8              1.    Applicable law
 9        The step-two inquiry is “a de minimis screening device to
10   dispose of groundless claims.”    Smolen v. Chater, 80 F.3d 1273,
11   1290 (9th Cir. 1996).    The claimant has the burden to show that
12   he has one or more “severe” medically determinable impairments
13   that can be expected to result in death or last for a continuous
14   period of at least 12 months, as demonstrated by evidence in the
15   form of signs, symptoms, or laboratory findings.    See §§ 416.905,
16   416.920(a)(4)(ii), 416.921; Bowen v. Yuckert, 482 U.S. 137, 146
17   n.5 (1987); Ukolov v. Barnhart, 420 F.3d 1002, 1004-05 (9th Cir.
18   2005).   A medically determinable impairment is “severe” if it
19   “significantly limits [the claimant’s] physical or mental ability
20   to do basic work activities.”6    § 416.920(c); see also
21   § 416.921(a).    “An impairment or combination of impairments may
22   be found ‘not severe only if the evidence establishes a slight
23   abnormality that has no more than a minimal effect on an
24   individual’s ability to work.’”    Webb v. Barnhart, 433 F.3d 683,
25
          6
26            “Basic work activities” include, among other things,
     “[p]hysical functions such as walking, standing, sitting,
27   lifting, pushing, pulling, reaching, carrying, or handling” and
     “[c]apacities for seeing, hearing, and speaking.” § 416.921(b);
28   accord Yuckert, 482 U.S. at 141.

                                       8
 1   686 (9th Cir. 2005) (quoting Smolen, 80 F.3d at 1290 (emphasis
 2   added)).   A court must determine whether substantial evidence in
 3   the record supported the ALJ’s finding that a particular
 4   impairment was not severe.    Davenport v. Colvin, 608 F. App’x
 5   480, 481 (9th Cir. 2015) (citing Webb, 433 F.3d at 687); see also
 6   Kent v. Astrue, 335 F. App’x 673, 674 (9th Cir. 2009) (same).
 7        The ALJ may disregard a physician’s opinion regardless of
 8   whether it is contradicted.   Magallanes v. Bowen, 881 F.2d 747,
 9   751 (9th Cir. 1989); see also Carmickle v. Comm’r, Soc. Sec.
10   Admin., 533 F.3d 1155, 1164 (9th Cir. 2008).     When it is
11   contradicted, the ALJ must provide only a “specific and
12   legitimate” reason for discounting it.   Carmickle, 533 F.3d at
13   1164 (citing Lester, 81 F.3d at 830-31).      The weight given a
14   treating or examining physician’s opinion, moreover, depends on
15   whether it is consistent with the record and accompanied by
16   adequate explanation, among other things.     § 416.927(c)(1)-(6).
17        The Court must consider the ALJ’s decision in the context of
18   “the entire record as a whole,” and if the “‘evidence is
19   susceptible to more than one rational interpretation,’ the ALJ’s
20   decision should be upheld.”   Ryan v. Comm’r of Soc. Sec., 528
21   F.3d 1194, 1198 (9th Cir. 2008) (citation omitted).
22              2.   Relevant medical background
23        On September 27, 1997, in connection with his 1997
24   application for SSI benefits, Plaintiff underwent a consulting
25   exam by psychologist Roger A. Izzi.   (AR 571-75.)    He had been
26   released from the hospital only on September 9 of that year
27   following extensive treatment, including brain surgery, for
28   injuries he suffered in a July 1997 assault.     (AR 571.)    At the

                                       9
 1   visit with Dr. Izzi, he “appeared somewhat aphasic” but was
 2   “alert,” had “no problems in comprehension,” and “responded to
 3   questions appropriately.”   (AR 572.)    He “was oriented to time,
 4   place, person, and situation,” and his “thought process” was
 5   “without looseness of association.”     (AR 573.)   Dr. Izzi
 6   administered the Wechsler Adult Intelligence Scale - Revised7 and
 7   assessed his IQ at 72, indicating “[b]orderline” cognitive
 8   functioning.   (Id.)   He performed normally on tests of short-term
 9   memory and visual integration except that he drew “tremulous
10   lines” that were “consistent with the presence of brain
11   dysfunction” but did not indicate “gross brain dysfunction.”     (AR
12   573-74.)   He showed “moderate” impairment on the Wechsler Trail-
13   Making Test, parts A and B.8   (AR 574.)    Dr. Izzi diagnosed him
14   with “Cognitive Disorder N[ot] O[therwise] S[pecified]” and
15   “[b]orderline [i]ntellectual [f]unctioning” and noted his
16   “[s]tatus post brain surgery.”   (Id.)     He opined that Plaintiff
17   would have “no difficulty maintaining adequate attention to
18
19        7
              The Wechsler Adult Intelligence Scale measures
20   intelligence in adults and older adolescents. See The Wechsler
     Adult Intelligence Scale, VeryWellMind, https://
21   www.verywellmind.com/the-wechsler-adult-intelligence-
     scale-2795283 (last updated Dec. 23, 2017). It provides scores
22   of an examinee’s verbal comprehension, perceptual reasoning,
     working memory, and processing speed as well as his overall IQ
23   and an index of his general ability. See id. The WAIS has
24   existed in four different versions: the original WAIS (1955), the
     WAIS-R (1981), the WAIS-III (1997), and the WAIS-IV (2008). See
25   id.
          8
26            The Trail-Making Test is a timed test used to assess
     cognition and screen for dementia. See Administration, Scoring
27   and Interpretation of the Trail Making Test, VeryWellHealth,
     https://www.verywellhealth.com/dementia-screening-tool-the-trail-
28   making-test-98624 (last updated Mar. 23, 2018).

                                      10
 1   follow simple one-part instructions,” could “perform[] simple and
 2   repetitive type tasks,” was “not likely to have any problems
 3   getting along with peers or supervisors in a work-like setting,”
 4   and could respond appropriately to “usual work session situations
 5   regarding attendance and safety issues” and “deal[] with changes
 6   in a routine work setting.”   (AR 574.)    He found that Plaintiff’s
 7   “neuropsychological deficits, if any, are very subtl[e]” and
 8   might be an artifact of “the recency of the injury.”      (Id.)
 9        On May 19, 2005, an unnamed consulting examiner performed a
10   psychological evaluation on Plaintiff.     (AR 562-66.)   Plaintiff
11   reported being “depressed” and taking Paxil.9     (AR 562-63.)    He
12   was receiving SSI benefits, which he managed himself, and was
13   studying English as a second language.     (AR 563.)   He was
14   “generally oriented to person, time, place, and purpose,” and his
15   thoughts were “organized in a concrete manner.”     (AR 564.)     The
16   examiner found him to have “mildly diminished” short-term memory,
17   attention, and concentration.   (Id.)     He scored “within the
18   impairment range” on Part A of the Trail-Making test, and his
19   WAIS-III results yielded an IQ of 75.     (AR 564-65.)
20        The examiner diagnosed Plaintiff with “[b]orderline
21   intellectual functioning” (AR 564, 566) and opined that he “would
22   be able to understand, remember, and carry out short, simplistic
23   instructions without difficulty” and “make simplistic work
24
25        9
              Paxil is a brand name for paroxetine, a selective-
26   serotonin-reuptake inhibitor used to treat depression, panic
     attacks, obsessive-compulsive disorder, anxiety disorders, and
27   posttraumatic stress disorder. See Paxil, WebMD, https://
     www.webmd.com/drugs/2/drug-6968-6095/paxil-oral/
28   paroxetine-suspension-oral/details (last visited Oct. 10, 2018).

                                     11
 1   related decisions without special supervision” (AR 566).       The
 2   examiner assessed mild limitations in Plaintiff’s ability to
 3   “understand, remember, and carry out detailed instructions,”
 4   “handle everyday work stressors within the work environment,” and
 5   “interact appropriately with supervisors, coworkers, and peers.”
 6   (Id.)       The examiner did not diagnose any cognitive disorder.
 7   (Id.)
 8          On May 22, 2011, psychiatrist Dr. Thaworn Rathana-Nakintara
 9   met with Plaintiff for a consulting exam.       (AR 848-52.)   He
10   complained of depression and was taking paroxetine for it; he was
11   also taking buspirone,10 presumably for anxiety.       (AR 848-49.)
12   His “speech was spontaneous, fluent, coherent and relevant with
13   normal rate and rhythm,” and his “thought processes were linear
14   and goal-directed.”       (AR 850.)   He was able to spell “world”
15   forward and backward and “do serial sevens subtraction fast and
16   accurately.”      (Id.)   He could engage in abstract thinking and
17   “was able to name President Obama and the three former
18   presidents.”      (Id.)   He reported that his medications were
19   “helping him real well for both anti-anxiety and antidepressant.”
20   (Id.)       Dr. Rathana-Nakintara diagnosed him with only “Mood
21   Disorder NOS” and assessed no functional limitations.       (AR 850-
22   51.)    The doctor did not perform an IQ or trail-making test and
23   did not indicate that Plaintiff showed any signs of cognitive
24   impairment.      (See AR 848-52.)
25
26
            10
              Buspirone, also sold under the brand name Buspar,
27   treats anxiety by affecting neurotransmitters in the brain. See
     Buspirone HCL, WebMD, https://www.webmd.com/drugs/2/drug-8876/
28   buspirone-oral/details (last visited Oct. 10, 2018).

                                           12
 1        On June 6, 2012, shortly after the start of the revised
 2   alleged onset date, Dr. Faghfoory met with Plaintiff for a
 3   consulting exam.   (AR 977-81.)   He complained of various symptoms
 4   of depression and anxiety and said he was taking Paxil and
 5   buspirone to treat them.   (AR 977-78.)   He also reported
 6   “difficulties with memory,” which he attributed to the 1997
 7   assault.   (AR 978.)   His “speech was spontaneous and fluent,” his
 8   “thoughts were logically connected with an adequate flow of
 9   ideas,” and he demonstrated fair insight, good judgment, and good
10   impulse control.   (AR 979.)   He “was able to spell WORLD forward
11   and backward,” “perform[ed] serial sevens successfully,”
12   correctly identified the current President, and could interpret
13   abstractions and describe the appropriate response to
14   hypothetical situations.   (AR 980.)   He was “alert and fully
15   conscious” and “oriented to person, time, place, and situation,”
16   and “[h]is attention and immediate recall were intact.”      (Id.)
17   His “general fund of knowledge was average,” but “there appeared
18   to be some memory deficits.”   (Id.)   Dr. Faghfoory did not
19   elaborate on what the deficits were, their severity, or how they
20   would affect Plaintiff’s ability to work.   (Id.)
21        Dr. Faghfoory diagnosed Plaintiff with “[m]ood disorder not
22   otherwise specified” and stated that “mood disorder versus
23   cognitive disorder due to . . . head trauma” and “panic disorder”
24   needed to be “rule[d] out” with “neuropsychological testing.”
25   (AR 980-81.)   He opined that despite Plaintiff’s evidently normal
26   activities of daily living and competent handling of his own
27   finances, his “ability to perform any [work-related] task”
28   “appear[ed] to be compromised or likely to be compromised because

                                       13
 1   of his head trauma issues and memory issues.”       (Id.)    Dr.
 2   Faghfoory recommended “neuropsychological evaluation” (AR 981;
 3   see also AR 980) and opined that Plaintiff would “likely
 4   [benefit] from disability [payments] as well” (AR 981).        He
 5   apparently did not perform any IQ test, memory test, or the
 6   Trail-Making test and did not diagnose any cognitive impairment.
 7   (See AR 979-81.)
 8        At Plaintiff’s September 2, 2015 hearing on remand, medical
 9   expert Dr. Gordy testified that the record was insufficient for
10   him to “make a really informed decision” on whether Plaintiff had
11   a cognitive disorder that would affect his ability to work.         (AR
12   55-56; see also generally AR 55-67.)      He recommended further
13   testing, including a “Wechsler,” a trail-making test, and a
14   Bender-Gestalt11 test.   (AR 64-66.)    The ALJ agreed to request
15   those tests in order to develop the record.     (AR 67.)
16        On October 2, 2015, evidently in response to the ALJ’s
17   request, Plaintiff again met with consulting examiner Dr. Izzi
18   for a psychological examination.      (AR 1311-17.)   He reported
19   depression, anxiety, drowsiness from medication side effects, and
20   problems with balance and falling.     (AR 1311.)     He was taking
21   Buspar and paroxetine for his mental-health issues.         (AR 1312.)
22   Dr. Izzi attempted to administer the WAIS-IV test but was unable
23   to obtain valid results, in part “[b]ecause of [Plaintiff’s]
24   language and cultural issues” and in part because of “likely”
25
          11
26            The Bender-Gestalt test assesses possible brain damage
     by asking subjects to copy geometric designs with pencil and
27   paper. See Bender-Gestalt Test, ScienceDirect, https://
     www.sciencedirect.com/topics/neuroscience/bender-gestalt-test
28   (last visited Oct. 10, 2018).

                                      14
 1   “poor effort or poor motivation.”       (AR 1313.)   He also
 2   administered the Trail-Making Test, parts A and B.       (AR 1313-14.)
 3   Plaintiff’s performance on Part A suggested a “moderate degree of
 4   impairment,” but “only a mild degree of impairment was suggested
 5   on Part B,” the “more difficult section.”       (AR 1314.)     Dr. Izzi
 6   did not report administering the Bender-Gestalt test.          (AR 1313.)
 7           Dr. Izzi diagnosed Plaintiff with “[a]djustment [d]isorder
 8   with [m]ixed [a]nxiety and [d]epression.”       (AR 1314.)     He did not
 9   diagnose any cognitive impairment and attributed the test results
10   in part to poor “effort and motivation” and possibly “[e]motional
11   factors.”    (Id.)    He completed a Medical Source Statement in
12   which he assessed no impairment in Plaintiff’s ability to
13   “[u]nderstand[,] remember[, and] [c]arry out simple instructions”
14   and “make judgments on simple work-related decisions.”         (AR
15   1315.)    He assessed “mild” limitations in Plaintiff’s ability to
16   understand, remember, and carry out “complex instructions”; make
17   judgments on “complex” work-related decisions; interact
18   appropriately with the public, supervisors, and coworkers; and
19   “[r]espond appropriately to usual work situations and to changes
20   in a routine work setting.”     (AR 1315-16.)   He did not assess any
21   moderate or marked limitation in any area.      (See AR 1315-17.)
22           Medical expert Dr. Cohen reviewed the longitudinal evidence
23   and testified at the supplemental hearing, on September 7, 2016.
24   (AR 39-41.)    He diagnosed Plaintiff with “an adjustment disorder
25   with mixed emotional features, primarily depression.”          (AR 39.)
26   He observed that the depression was “potentially reversible with
27   treatment,” but Plaintiff was “not in treatment for [it]” at the
28   time.    (AR 40.)    Based on Plaintiff’s medical records and

                                        15
 1   reported activities of daily living, he opined that
 2   “psychiatrically, he doesn’t meet a listing.”       (AR 39-40.)     He
 3   acknowledged that there was “some indication about borderline
 4   intellectual functioning” but felt he “[did] not have enough
 5   evidence to say that that[ was] the issue,” and he agreed with
 6   the ALJ that Plaintiff’s limited English fluency might have
 7   impacted “some of the information” in his medical records.          (AR
 8   40.)   Dr. Cohen assessed mild limitations in “concentration,
 9   persistence, and pace” and moderate limitation in social
10   functioning.     (AR 39; see also AR 40-41.)      He advised that
11   Plaintiff have only “occasional contact with the public,
12   supervisors and coworkers.”    (AR 41.)     Plaintiff’s counsel
13   declined to question him.    (Id.)
14               3.   Analysis
15                    a.   The ALJ did not err
16          The ALJ gave “great weight” to Dr. Cohen’s 2016 opinion that
17   insufficient evidence supported Plaintiff’s having a “medically
18   determinable cognitive disorder.”      (AR 19.)   She noted that Dr.
19   Cohen, a board-certified psychiatrist and neurologist, had
20   “reviewed the entire record and therefore had the most complete
21   picture of [Plaintiff’s] impairments and treatment history,” and
22   his assessment was “consistent with the longitudinal record.”
23   (AR 24.)   She observed that Dr. Izzi’s 1997 evaluation and the
24   unnamed provider’s 2005 report had found only subtle or
25   borderline cognitive impairments and that “subsequent reports and
26   testing [did] not corroborate these diagnoses.”       (AR 19; see also
27
28

                                       16
 1   AR 574 (Dr. Izzi), 566 (2005 provider).)12   She also cited
 2   Plaintiff’s normal results on the mental-status exams performed
 3   by Dr. Rathana-Nakintara in 2011 and Dr. Faghfoory in 2012 and
 4   the evidence of malingering Dr. Izzi found in 2015, the most
 5   recent exam, as support for the RFC she assigned Plaintiff.     (AR
 6   23 (citing AR 850, 979-80, 1313-14).)   Substantial evidence in
 7   the record supported the ALJ’s determination that any cognitive
 8   impairment did not significantly limit Plaintiff’s ability to do
 9   basic work activities.   See Saelee v. Chater, 94 F.3d 520, 521-22
10   (9th Cir. 1996) (per curiam) (as amended).
11        The ALJ gave “less weight” to Dr. Faghfoory’s opinion that
12   Plaintiff’s “head trauma” and “memory” issues would likely
13   compromise his ability to perform any work-related task (see AR
14   25 (citing AR 980)) because that opinion was inconsistent with
15   Dr. Faghfoory’s notes showing normal mental-status exam results
16   and his observations that Plaintiff could handle his own finances
17   and activities of daily living, and because Dr. Faghfoory had
18   examined Plaintiff on only one occasion13 and had recommended
19
          12
20            Neither Dr. Izzi in 1997 nor the 2005 examiner opined
     that Plaintiff’s cognitive impairments precluded him from
21   working. (See AR 566, 574.) Indeed, Dr. Izzi did not assess any
     specific limitations on his ability to work. (See AR 574.) The
22   2005 examiner assessed only “mild” limitation in the areas of
     understanding, remembering, and carrying out detailed
23   instructions, handling everyday work stressors within the work
24   environment, and interacting appropriately with supervisors,
     coworkers, and peers. (AR 566.) He assessed no moderate or
25   marked limitations of any kind. (Id.)
          13
26            Plaintiff contends that this was a “woefully week
     basis” to discount Dr. Faghfoory’s opinion (J. Stip. at 10), but
27   the regulations specifically provide that the “[l]ength of the
     treatment relationship and the frequency of examination” are
28   proper factors in determining the weight to be given any

                                     17
 1   further neuropsychological testing (see AR 25 (citing AR 980-
 2   81).)    That further testing was subsequently conducted by Dr.
 3   Izzi, who assessed mild limitations at most and found evidence of
 4   malingering.    (See AR 1311-18.)    Indeed, as Defendant points out
 5   (see J. Stip. at 15 (citing AR 980)), Dr. Faghfoory did not
 6   actually diagnose Plaintiff with a cognitive disorder.
 7           Internal inconsistency, lack of diagnostic evidence, and
 8   contradiction with the remainder of the medical record are
 9   specific and legitimate reasons for the ALJ to have given
10   portions of Dr. Faghfoory’s opinion less weight.     See Burdon v.
11   Colvin, 650 F. App’x 535, 537 (9th Cir. 2016) (citing Tonapetyan
12   v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001), and Batson v.
13   Comm’r of Soc. Sec. Admin, 359 F.3d 1190, 1195 (9th Cir. 2004)).
14   Moreover, even had the ALJ afforded more weight to his opinion,
15   that would not have led to a determination that Plaintiff had a
16   severe cognitive disorder because Dr. Faghfoory not only did not
17   diagnose any cognitive disorder but also observed that
18   “[p]sychiatrically [Plaintiff] does not appear to have any
19   symptoms” except for “interrupted sleep” and “anxiety.”     (AR
20   981.)
21           Plaintiff also relies on the 1997, 2005, and 2013 ALJ
22   decisions that purportedly assessed a severe cognitive disorder.
23   (See J. Stip. at 8, 11.)    But the 2005 and 2013 decisions
24   nonetheless found him not disabled; in fact, the 2005 decision
25
26
     particular medical opinion, see § 416.927(c)(2)(i). Further, the
27   ALJ gave great weight to the reviewing doctor despite his having
     never examined Plaintiff, not because of the lack of a treating
28   relationship; thus, there was no inconsistency in the ALJ’s
     weighing of the doctors’ opinions.

                                         18
 1   determined that Plaintiff had medically improved since the 1997
 2   decision to the extent that he was no longer disabled.    (See AR
 3   119-21, 125, 172, 182.)   Thus, to the extent he seeks to apply
 4   some preclusive effect to those determinations — a proposition
 5   for which he cites no authority — it would not work in his favor.
 6   See Chavez, 844 F.2d at 694.14   Moreover, as Plaintiff apparently
 7   concedes (see J. Stip. at 8), it is far from clear that the 2005
 8   or 2013 decisions assessed any severe cognitive impairment (see
 9   AR 120-21 (as of June 2005 Plaintiff had “medically determinable
10   impairments” of, among others, “cognitive disorder” and
11   “borderline intellectual functioning” but no assessment of
12   severity), 175 (as of 2013 decision Plaintiff had “medically
13   determinable impairments” including “cognitive disorder” and
14   “borderline intellectual functioning” that were “not all . . .
15   severe if considered separately” but were severe “in
16   combination”)).   The Court is hard-pressed to see how Plaintiff’s
17   argument supports reversal.
18        Further, even if the 2005 and 2013 ALJs had assessed a
19   severe cognitive disorder, a subsequent ALJ is not precluded from
20   considering new medical information and updating or revising a
21   previous determination accordingly, see Alekseyevets v. Colvin,
22   524 F. App’x 341, 344 (9th Cir. 2013), which, as discussed below,
23
24        14
              The 2005 decision dates from seven years before the
     filing date and revised onset date and is therefore not relevant
25   in any event. See § 416.330(a) (relevant period for SSI payments
26   begins on month following protective filing date); see also King
     v. Berryhill, No. 16-cv-06643-KAW, 2018 WL 1367342, at *6-7 (N.D.
27   Cal. Mar. 16, 2018) (ALJ not required to discuss evidence from
     years before relevant period because it was “neither significant
28   nor probative” (citation omitted)).


                                      19
 1   the ALJ did in this case.    Plaintiff’s reliance on the earlier
 2   determinations is therefore misplaced.    Accordingly, the ALJ did
 3   not err in assessing Plaintiff’s cognitive impairment as not
 4   severe.   See id.; Saelee, 94 F.3d at 522.
 5                    b.   Any error would have been harmless
 6        As noted above, the step-two inquiry is “a de minimis
 7   screening device to dispose of groundless claims.”    Smolen, 80
 8   F.3d at 1290.   When a claimant is found to have any severe
 9   impairment, the ALJ is required to consider the functional effect
10   of all his impairments, both severe and nonsevere.    See SSR 96-
11   8p, 1996 WL 374184, at *5 (July 2, 1996) (“In assessing RFC, the
12   adjudicator must consider limitations and restrictions imposed by
13   all of an individual’s impairments, even those that are not
14   ‘severe.’”).    Any step-two error is harmless as long as the ALJ
15   considered the nonsevere impairments at later steps of the
16   analysis.   See Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007)
17   (as amended) (any step-two error would be harmless given ALJ’s
18   consideration of nonsevere impairments at step four); Gray v.
19   Comm’r of Soc. Sec. Admin, 365 F. App’x 60, 61-62 (9th Cir. 2010)
20   (no reversible error in ALJ’s step-two determination that certain
21   impairments were nonsevere when ALJ found other severe
22   impairments and considered but discredited nonsevere impairments
23   at step five); Bickell v. Astrue, 343 F. App’x 275, 278 (9th Cir.
24   2009) (same).
25        The ALJ found Plaintiff to have other severe impairments
26   (see AR 19) and expressly considered the “entire record” in
27   assessing his RFC (AR 21), including evidence of his cognitive
28   function provided by Drs. Izzi, Rathana-Nakintara, and Faghfoory,


                                       20
 1   his treating doctors at Serra Community Medical Clinic, and
 2   others (see AR 21-23).     She found at step three that Plaintiff
 3   had “mild difficulties” in “concentration, persistence[, and]
 4   pace,” a finding that was evidently based in part on Dr.
 5   Faghfoory’s exam notes.    (AR 21 (citing AR 979).)   Thus, the
 6   ALJ’s determination as to the severity of Plaintiff’s mental
 7   condition had no effect on her obligation to review and consider
 8   all evidence of record, which she did.    (See AR 21, 26.)
 9        Moreover, at step four, Plaintiff’s RFC accounted for his
10   mental impairments by limiting him to “occasional interaction
11   with the public, supervisors and coworkers” and noting that he is
12   “literate but not fluent [in] English.”    (AR 21.)   The three
13   representative jobs cited by the ALJ are all unskilled.      (See AR
14   27); see also DOT 323.687-014, 1991 WL 672783 (Jan. 1, 2016)
15   (“Cleaner, Housekeeping”); DOT 209.587-034, 1991 WL 671802 (Jan.
16   1, 2016) (“Marker”); DOT 222.687-022, 1991 WL 672133 (Jan. 1,
17   2016) (“Routing Clerk”).    Accordingly, even had the ALJ erred at
18   step two, any such error would have been harmless because it
19   would not have affected Plaintiff’s RFC or, by extension, his
20   disability status.   See Stubbs-Danielson v. Astrue, 539 F.3d
21   1169, 1174 (9th Cir. 2008); see also McGarrah v. Colvin, 650 F.
22   App’x 480, 481 (9th Cir. 2016) (“[Plaintiff’s] RFC to perform
23   simple tasks adequately captured” even moderate mental
24   limitations; finding that unskilled jobs listed in DOT met this
25   standard).
26        Remand on this ground is thus unwarranted.
27
28


                                       21
 1        B.     The ALJ Did Not Err in Evaluating Plaintiff’s
 2               Subjective Symptom Testimony
 3       Plaintiff argues that the ALJ erred in rejecting his
 4   testimony about his difficulties with balance, standing, and
 5   walking.    (See J. Stip. at 19-26.)    He evidently does not contend
 6   that the ALJ erred in evaluating his testimony about his alleged
 7   cognitive impairments.   (See id.)     For the reasons stated below,
 8   the ALJ did not err on this ground, and even if she had, any
 9   error would have been harmless.
10               1.   Applicable law
11        An ALJ’s assessment of a claimant’s allegations concerning
12   the severity of his symptoms is entitled to “great weight.”     See
13   Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir. 1989) (as amended)
14   (citation omitted); Nyman v. Heckler, 779 F.2d 528, 531 (9th Cir.
15   1985) (as amended Feb. 24, 1986).      “[T]he ALJ is not ‘required to
16   believe every allegation of disabling pain, or else disability
17   benefits would be available for the asking, a result plainly
18   contrary to 42 U.S.C. § 423(d)(5)(A).’”     Molina v. Astrue, 674
19   F.3d 1104, 1112 (9th Cir. 2012) (quoting Fair v. Bowen, 885 F.2d
20   597, 603 (9th Cir. 1989)).
21        In evaluating a claimant’s subjective symptom testimony, the
22   ALJ engages in a two-step analysis.     See Lingenfelter, 504 F.3d
23   at 1035-36; see also SSR 16-3p, 2016 WL 1119029 (Mar. 16, 2016).
24   “First, the ALJ must determine whether the claimant has presented
25   objective medical evidence of an underlying impairment [that]
26   could reasonably be expected to produce the pain or other
27   symptoms alleged.”   Lingenfelter, 504 F.3d at 1036 (citation
28   omitted).   If such objective medical evidence exists, the ALJ may


                                       22
 1   not reject a claimant’s testimony “simply because there is no
 2   showing that the impairment can reasonably produce the degree of
 3   symptom alleged.”   Smolen, 80 F.3d at 1282 (emphasis in
 4   original).
 5        If the claimant meets the first test, the ALJ may discredit
 6   the claimant’s subjective symptom testimony only if she makes
 7   specific findings that support the conclusion.    See Berry v.
 8   Astrue, 622 F.3d 1228, 1234 (9th Cir. 2010).     If evidence of
 9   malingering exists, however, the ALJ may reject the claimant’s
10   symptom testimony by stating why the testimony is “unpersuasive.”
11   Greger v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006) (citation
12   omitted); see also Bagoyan Sulakhyan v. Astrue, 456 F. App’x 679,
13   682 (9th Cir. 2011) (“When there is affirmative evidence of
14   malingering, which is present in this case, the ALJ is relieved
15   of the burden of providing specific, clear, and convincing
16   reasons to discount claimant’s testimony.”); Schow v. Astrue, 272
17   F. App’x 647, 651 (9th Cir. 2008) (“[T]he weight of our cases
18   hold that the mere existence of ‘affirmative evidence suggesting’
19   malingering vitiates the clear and convincing standard of
20   review.”).15
21
          15
22            Plaintiff appears to argue that the ALJ was required to
     provide “clear and convincing” reasons for discounting his
23   testimony because the record had no “evidence of malingering.”
     (See J. Stip. at 20); see also Brown-Hunter v. Colvin, 806 F.3d
24   487, 493 (9th Cir. 2015) (as amended) (absent finding or
     affirmative evidence of malingering, ALJ must provide “clear and
25   convincing” reasons for rejecting claimant’s testimony (citation
26   omitted)); Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d
     1090, 1102 (9th Cir. 2014) (same). But Dr. Izzi’s 2015 report
27   provided evidence of malingering. (See AR 1313-14 (Plaintiff’s
     results on trail-making test suggested poor effort rather than
28   cognitive impairment).) Thus, the ALJ needed to articulate only
     “specific, cogent” reasons for rejecting Plaintiff’s testimony,

                                     23
 1        In assessing credibility, the ALJ may consider, among other
 2   factors, (1) ordinary techniques of credibility evaluation, such
 3   as the claimant’s reputation for lying, prior inconsistent
 4   statements, and other testimony by the claimant that appears less
 5   than candid; (2) unexplained or inadequately explained failure to
 6   seek treatment or to follow a prescribed course of treatment; (3)
 7   the claimant’s daily activities; and (4) testimony from
 8   physicians and third parties.     See Rounds v. Comm’r Soc. Sec.
 9   Admin., 807 F.3d 996, 1006 (9th Cir. 2015) (as amended); Thomas
10   v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002).     If the ALJ’s
11   assessment of the claimant’s subjective symptom statements is
12   supported by substantial evidence in the record, the reviewing
13   court “may not engage in second-guessing.”    Thomas, 278 F.3d at
14   959 (citation omitted).
15             2.   Relevant background
16                  a.   Consulting opinions concerning physical
17                       limitations
18        On October 6, 1997, in connection with Plaintiff’s 1997 SSI
19   application, psychiatrist and neurologist Malcolm Valentine met
20   with him for a consulting exam.    (AR 567-70.)   Dr. Valentine
21   performed a neurological examination with mostly normal results
22   except in the areas of “stance and gait”: Plaintiff “walked
23   somewhat stiffly[] but was not grossly ataxic”16 and was “quite
24
     see Berry, 622 F.3d at 1234 (citation omitted), which she did.
25   In any event, the ALJ’s reasons were also clear and convincing.
26
          16
27            Ataxia is a lack of muscle control or coordination of
     voluntary movements and may result from damage to the cerebellum.
28   See Ataxia, Mayo Clinic, https://www.mayoclinic.org/
     diseases-conditions/ataxia/symptoms-causes/syc-20355652 (last

                                       24
 1   incapable of hopping on either foot and was unable to stand on
 2   either foot without assistance.”      (AR 568-69.)   He diagnosed him
 3   with “chronic encephalopathy secondary to cerebral trauma” and
 4   opined that Plaintiff had “gait difficulty” and was “somewhat
 5   unstable without” using a cane but “fortunately” did “not have
 6   seizures.”   (AR 570.)   He did not assess any limitations on
 7   Plaintiff’s ability to work.   (See id.)
 8        On May 22, 2011, Dr. Rathana-Nakintara observed that
 9   Plaintiff’s “posture and gait were normal” and noted “no
10   involuntary movements.”   (AR 848.)    On May 30, 2012, Plaintiff
11   met with Dr. Ursula Taylor, an internal-medicine specialist, for
12   a consulting exam.   (AR 969-74.)     He reported “feeling off
13   balance[]” and falling easily and stated that he “tend[ed] to get
14   nauseous before” seizures and would have to sit down.      (AR 969.)
15   He stated that he had had “trouble with seizures” since the 1997
16   assault and would have one “maybe once per month,” causing him to
17   lose consciousness or bite his tongue.     (AR 970.)   He also
18   complained of “joint and back pain” and swelling and stiffness in
19   his “shoulders, elbows, wrists, hands, hips, knees, ankles and
20   feet.”   (AR 969.)   Dr. Taylor nonetheless observed that he
21   “ambulate[d] with normal gait” without an assistive device and
22   without evidence of tremor (AR 971-72) and found “no evidence” of
23   “deformities, swelling, or tenderness to direct palpation of any
24   joint” or of “significant kyphosis, lordosis or noticeable
25   scoliosis” in his spine (AR 972).     She reported that he had “full
26   range of motion” of all joints and his lumbar spine and “appeared
27
28   updated Mar. 8, 2018).

                                      25
 1   to have normal sensation of both fingers and toes” despite
 2   complaints of diabetic neuropathy.      (AR 973.)   She opined that
 3   Plaintiff could lift and carry no more than 20 pounds
 4   occasionally and 10 pounds frequently, could walk and stand six
 5   hours in an eight-hour workday, could not perform any balancing,
 6   crawling, or work at heights, and could not operate moving
 7   machinery or drive.    (AR 973.)
 8        On August 8, 2013, a medical provider whose signature is
 9   illegible checked a box on a form stating that “[b]ased on
10   medical findings,” Plaintiff was limited to sedentary work.      (AR
11   1181.)    The provider did not cite any particular diagnostic
12   results or clinical findings in support of that opinion but noted
13   at the bottom of the form that Plaintiff was “diabetic,” had
14   “neuropathy,” and had been prescribed Dilantin17 for convulsions.
15   (Id.)
16        At his October 2, 2015 visit with Dr. Izzi, Plaintiff
17   reported problems with balance and said that he fell easily.      (AR
18   1311.)    He also reported taking habitual walks by himself and
19   with the family dog.   (Id.)   He did not report current problems
20   with seizures.   (See AR 1311-14.)      Dr. Izzi observed that
21   Plaintiff’s gait was “somewhat abnormal” but that he had not used
22   any assistive device to enter or exit the exam room.      (AR 1312.)
23   His RFC assessment did not address any physical impairments
24   Plaintiff might have had.   (See AR 1315-17.)
25
26
          17
              Dilantin is a brand name for phenytoin sodium, an
27   anticonvulsant. See Dilantin, WebMD, https://www.webmd.com/
     drugs/2/drug-4157/dilantin-oral/details (last visited Oct. 10,
28   2018).

                                        26
 1                   b.     Medical treatment
 2        Between May 1, 2012, and April 8, 2016, Plaintiff had
 3   regular visits with family practitioners at Serra medical clinic
 4   in San Fernando.     (See AR 1000-60, 1187-310, 1327-51.)   Those
 5   records show prescription refills for his medications for
 6   diabetes, high cholesterol, high blood pressure, epilepsy,
 7   gastric reflux, and depression and anxiety (see generally id.)
 8   and routine care, such as flu shots and treatment for
 9   conjunctivitis (see, e.g., AR 1026, 1331).      He was not referred
10   to any outside specialist or advised to seek more aggressive or
11   intensive treatment for any of his various ailments.     (See
12   generally AR 1000-60, 1187-310, 1327-51.)      None of his doctors
13   offered any opinion as to his functional limitations in a
14   workplace environment, such as problems with walking, standing,
15   or balancing.   (See generally id.)
16                   c.    Self-reports and third-party report
17        In April 2012, Plaintiff filled out a “seizure
18   questionnaire” in which he claimed to have seizures “every 3
19   months” but listed his “last 4 seizures” as having taken place
20   over a five-year period that ended in 2008.     (AR 505.)   He
21   reported that he had been prescribed Dilantin in 2007 and that it
22   controlled his seizures “well.”    (AR 506.)
23        On April 19, 2012, Plaintiff submitted a “Function Report -
24   Adult” in which he reported that on a typical day, he rose around
25   8:30 a.m., prepared his tea, went through his “check list,” had
26   breakfast, watched TV, “clean[ed] up his room,” and took two
27
28                                     27
 1   walks, one for 30 minutes in the morning and one in the
 2   afternoon, among other activities.18      (AR 484.)    He also regularly
 3   took out trash bins and washed dishes.      (AR 486.)    He shopped for
 4   his own groceries in grocery stores.      (AR 487.)    He attended
 5   church twice a month.     (AR 488.)    He could walk about a mile and
 6   a half without needing a five-minute rest and could pay attention
 7   to “one person only” for two hours.      (AR 489.)
 8        Plaintiff complained, however, that putting on pants and
 9   shoes was “difficult,” he could not iron his own clothes, and he
10   had fallen in the bathtub “more than once.”        (AR 485.)   He
11   claimed that the head injuries he suffered in 1997 affected his
12   ability to lift, squat, bend, stand, reach, walk, sit, kneel,
13   talk, climb stairs, remember things, complete tasks, concentrate,
14   understand or follow instructions, and use his hands.          (AR 489.)
15   He had been given a cane by a “therap[i]st” around 2010 and used
16   it “when [it] is cold or when I fall down.”        (AR 490.)
17        On May 5, 2012, Plaintiff’s friend Sandra Mata completed a
18   third-party Adult Function Report.      (AR 496-503.)    She stated
19   that she saw Plaintiff once or twice a week and they would “walk”
20   and “talk.”   (AR 496.)   She reported that Plaintiff’s daily
21   activities included brushing his teeth, showering, eating
22   breakfast, and taking a morning walk.      (Id.)     She noted that he
23   had fallen while bathing and when walking because he didn’t “feel
24   his feet.”    (AR 497.)   She stated that Plaintiff prepared his own
25
          18
26            The report was apparently completed by a nonattorney
     (AR 491) whom Plaintiff appointed as his representative in March
27   2012 (see AR 194).

28                                     28
 1   meals and made his bed daily, and he folded his own clothes “x2
 2   days.”   (AR 498.)   He did his own grocery shopping every week,
 3   “accompanied by someone.”     (AR 499.)   He went “out on the yard
 4   . . . daily” but went “[o]ut to the street” “only” when he had a
 5   doctor’s appointment because he was afraid he would get dizzy and
 6   lose his balance.    (Id.)    Although he was sometimes
 7   “disoriented,” he did crossword puzzles, played cards, and
 8   watched TV “daily” and performed “very well.”     (AR 500.)    He and
 9   Mata went for walks for ice cream once or twice a week, and he
10   regularly went to church and “for walks.”     (Id.)
11        Mata indicated that Plaintiff’s conditions affected his
12   ability to lift, squat, bend, stand, reach, walk, kneel, climb
13   stairs, remember things, complete tasks, concentrate, understand
14   and follow instructions, and get along with others.       (AR 501.)
15   She opined that he could “maybe” lift five pounds, “never” kneel,
16   could not walk or stand for “to[o] long,” and lost balance when
17   climbing stairs.     (Id.)   She felt that he could walk for half a
18   mile, “if anything,” without needing to rest and would have to
19   rest for 20 minutes before he could resume walking.       (Id.)      He
20   could pay attention for only “30 min[ute]s.”     (Id.)     He did not
21   follow spoken or written instructions well.     (Id.)     Mata was
22   under the impression that Plaintiff had been prescribed a cane by
23   a doctor in 1997 and needed to use it “when walking.”       (AR 502.)
24                   d.    Plaintiff’s testimony
25        At the September 2015 hearing, Plaintiff admitted that he
26   could speak English and had done some college-level work in his
27
28                                      29
 1   home country (AR 68-69) but “would prefer” to answer questions in
 2   Spanish (AR 74).19   He testified that he could “not walk well” and
 3   couldn’t “stand” or “sit” for a “long time,” apparently meaning
 4   for longer than 10 minutes.   (AR 70.)   He complained that he was
 5   “unbalanced” but attributed his difficulties with standing,
 6   walking, and climbing stairs to what appeared to be diabetes-
 7   related fatigue, “pain” “from the waist down,” and numbness in
 8   his feet, not to any balance issues.     (AR 71.)   He complained
 9   that he could not “walk straight,” and his ankle would go
10   “wobbly,” causing him to “trip over” or “fall down” three to four
11   times a month.   (AR 72.)   He did not mention having suffered any
12   injury from those falls.    (See generally AR 70-77.)    He admitted
13   that his medications had “really helped” his seizures (AR 75) and
14   denied having had seizures “lately” (AR 74).    He cooked for
15   himself, washed his own clothes, and cleaned his room on his own
16   but sometimes had help from his father or sister.     (AR 75.)   He
17   paid rent “with services,” apparently referring to state or
18   county benefits of some kind.   (AR 76.)   He did not have any
19   friends because it was “too much for [his] brain to figure
20   friends.”   (Id.)
21               3.   Analysis
22        Plaintiff argues that the ALJ improperly rejected his
23   testimony on his limitations in balance, walking, and standing
24
25        19
              A Spanish-language interpreter was present at the
26   hearings (see AR 36, 48) but the extent to which her services
     were used at the September 2 hearing is not clear (see generally
27   AR 68-77).

28                                    30
 1   because she “isolate[d] portions of the record” (J. Stip at 22)
 2   rather than considering it as a whole and because she was biased
 3   against him (id. at 23-25; see generally id. at 19-26).      For the
 4   reasons discussed below, that argument is unfounded and thus
 5   provides no basis for finding error.
 6               a.   Inconsistency with the medical record and
 7                    conservative treatment
 8          The ALJ discredited Plaintiff’s subjective symptom testimony
 9   in part because it was inconsistent with the medical record as a
10   whole, including his “routine” “overall treatment history.”     (AR
11   23.)   She specifically cited Dr. Taylor’s findings that he had
12   normal sensation in his fingers and toes (see AR 22 (citing AR
13   973 (also finding normal range of motion in his limbs and
14   spine))) and findings from Plaintiff’s own doctor that his
15   diabetes was “without complication[s]” (see AR 22 (citing AR
16   1035)).   Dr. Rathana-Nakintara in 2011 (AR 848-52) and Dr. Izzi
17   in 2015 (AR 1311-14) did not observe Plaintiff falling or having
18   trouble with balance; only Dr. Izzi noted a “somewhat abnormal”
19   gait, which did not require use of an assistive device (AR 1312).
20          Plaintiff’s records from the Serra medical clinic, spanning
21   February 2007 to May 2016 (see AR 879-966, 1000-60, 1187-310,
22   1327-51), which the ALJ also cited (see AR 22), show routine care
23   without complications or deterioration causing any of his claimed
24   symptoms.   He admitted that his seizures and depression were
25   controlled with medication.    (See, e.g., AR 74, 506); Warre v.
26   Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006)
27   (“Impairments that can be controlled effectively with medication
28   are not disabling for the purpose of determining eligibility for

                                       31
 1   SSI benefits.”).
 2          In sum, Plaintiff points to no evidence in the record that
 3   problems with balance and gait were as severe as he claims, and
 4   none is apparent to the Court.    The ALJ evaluated the medical
 5   record appropriately and properly considered it as a factor in
 6   weighing his credibility.    Cf. Reddick, 157 F.3d at 722-23
 7   (reversal warranted when ALJ inaccurately characterized record
 8   and did not fully account for context of materials or all parts
 9   of testimony and reports).
10                    b.   Activities of daily living
11          The ALJ also discounted Plaintiff’s subjective symptom
12   testimony because his activities of daily living were
13   inconsistent with the alleged degree of his symptoms.     (AR 23-
14   24.)   He admitted in his function report that he prepared his own
15   meals, did his own grocery shopping, cleaned and did household
16   chores, attended church twice a month, and took frequent walks of
17   up to a mile and a half at a time.     (AR 484-89.)   His friend
18   Sandra Mata confirmed that information and added that he did
19   crossword puzzles and socialized with her about twice a week.
20   (AR 496-500.)   By all doctors’ accounts he could capably handle
21   his own finances.     (See, e.g., AR 851, 980, 1314.)   Those are
22   mostly normal activities of daily living that undermine his
23   allegations of disability.    See Morgan v. Comm’r of Soc. Sec.
24   Admin, 169 F.3d 595, 600 (9th Cir. 1999) (plaintiff’s ability to
25   fix meals, do laundry and yard work, and occasionally care for
26   friend’s child was evidence of ability to work); Curry v.
27   Sullivan, 925 F.2d 1127, 1130 (9th Cir. 1990) (plaintiff’s
28   ability to take care of her personal needs, prepare easy meals,

                                       32
 1   do light housework, and shop for groceries inconsistent with
 2   claim that ailments precluded her from working).    There was thus
 3   no error on this ground, either.
 4                     c.   Bias
 5        Plaintiff argues that the ALJ who presided over his two most
 6   recent hearings was biased against him based on her interactions
 7   with his attorney during cross-examination of the vocational
 8   expert at the first hearing, her delay in holding the second
 9   hearing, and her statement that she was “not bound by case law.”
10   (See J. Stip. at 23-25; see also AR 44, 78, 80.)     “ALJs and other
11   similar quasi-judicial administrative officers are presumed to be
12   unbiased,” a presumption that “can be rebutted by a showing of
13   conflict of interest or some other specific reason for
14   disqualification.”     Verduzco v. Apfel, 188 F.3d 1087, 1089 (9th
15   Cir. 1999) (citation omitted).    Expressions of sarcasm,
16   impatience, dissatisfaction, annoyance, or even anger do not
17   establish bias.    See Liteky v. United States, 510 U.S. 540, 555-
18   56 (1994); Rollins v. Massanari, 261 F.3d 853, 858 (9th Cir.
19   2001).   Rather, a plaintiff claiming bias must show that “the
20   ALJ’s behavior, in the context of the whole case, was so extreme
21   as to display clear inability to render fair judgment.”     Rollins,
22   261 F.3d at 858 (citation omitted).
23        Plaintiff has not made that showing here.     The interaction
24   between the ALJ and his attorney on cross-examining the VE shows
25   impatience at most, and Plaintiff nowhere explains how the
26   resulting disability determination would have been different had
27   his attorney been able to pose the desired hypothetical.
28   (Moreover, the ALJ also responded with some annoyance and sarcasm

                                       33
 1   to impartial medical expert Gordy’s request for more tests (see
 2   AR 67), suggesting that her salty manner arose from factors
 3   unrelated to any bias against Plaintiff.)   As to the ALJ’s
 4   statement that “we are not bound by case law” (AR 44),
 5   Plaintiff’s attorney responded, “[t]hat is fine” (id.), and
 6   Plaintiff has pointed to no case law that he contends would have
 7   changed the outcome had the ALJ followed it, nor is any apparent
 8   to the Court.   Further, the ALJ perhaps recognized that she had
 9   been a bit peremptory with counsel because on the very next page
10   of the transcript she “thank[ed] her” for “pointing [the law]
11   out” and said, “it’s always good to check.”   (AR 45.)   Finally,
12   as to the delay in holding the second hearing, Plaintiff does not
13   contend that it resulted from bias against him — to the contrary,
14   he concedes that the ALJ’s stated reason was that she was running
15   behind on her cases, and nothing in the record suggests that that
16   explanation was inaccurate or pretextual.   As such, Plaintiff’s
17   bias argument is without merit.    Rollins, 261 F.3d at 858
18   (citation omitted).
19   VI.   CONCLUSION
20         Consistent with the foregoing and under sentence four of 42
21   U.S.C. § 405(g),20 IT IS ORDERED that judgment be entered
22
23
24
25
           20
26            That sentence provides: “The [district] court shall
     have power to enter, upon the pleadings and transcript of the
27   record, a judgment affirming, modifying, or reversing the
     decision of the Commissioner of Social Security, with or without
28   remanding the cause for a rehearing.”

                                       34
 1   AFFIRMING the Commissioner’s decision, DENYING Plaintiff’s
 2   request for remand, and DISMISSING this action with prejudice.
 3
 4   DATED: October 15, 2018       ______________________________
                                   JEAN ROSENBLUTH
 5                                 U.S. Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    35
